863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard Alan LEEMIS, Plaintiff-Appellant,v.HOSPITAL CORP. OF AMERICA, Defendant-Appellee.
No. 88-5595.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

1
Before ENGEL, Chief Judge, NATHANIEL R. JONES, Circuit Judge and WILLIAM K. THOMAS, Senior District Judge.*

ORDER

2
This pro se plaintiff appeals a judgment of the district court which dismissed his cause of action based upon both the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., and state contract and tort law.  He now moves for leave to amend his complaint and for decision of the appeal on the basis of the briefs.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, Richard Alan Leemis, filed a complaint in the District Court for the Western District of Tennessee.  As the basis of his claim for both compensatory and punitive damages, he alleged that defendant, Hospital Corporation of America, had illegally terminated his employment in violation of state contract and tort law and the Age Discrimination in Employment act, 29 U.S.C. Sec. 621 et seq.    The district court, however, dismissed the complaint based upon the conclusion that plaintiff's cause of action under that statute was so clearly devoid of merit as to not invoke federal subject matter jurisdiction.  Accordingly, the district court also determined that it no longer enjoyed pendent jurisdiction over plaintiff's remaining state law claims and therefore entered a judgment dismissing the complaint in its entirety.  Plaintiff then filed this appeal.


4
After consideration of the record in light of the arguments contained in the briefs, the court concludes that the district court did not err in dismissing plaintiff's complaint.  Accordingly, the motions for leave to amend the complaint and for decision of the appeal on the briefs are hereby denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation